COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-13-00124-CV
Style:                              Xenos Yuen and the Law Offices of Yuen & Associates, P.C.
                                    v Hung Ho and H.L.L.S.
Date motion filed*:                 February 21, 2013
Type of motion:                     Motion to Substitute Donald Bayne as Attorney in Charge for Appellants
Party filing motion:                Appellants
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                         Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          This case is stayed pursuant to Texas Rule of Appellate Procedure 8.2. Accordingly, this motion will be
          carried with the case until the case is reinstated under rule 8.3.




Judge's signature:     /s/ Jim Sharp
                       

Panel consists of      ____________________________________________

Date: May 9, 2013




November 7, 2008 Revision